            Case 3:20-cv-01279-MPS Document 51 Filed 06/03/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

__________________________________________
                                           )
SECURITIES AND EXCHANGE COMMISSION, )
                                           )
                                           )
                  Plaintiff,               )
      v.                                   )                 Civil Action No. 3:20-cv-1279
                                           )
MATTHEW O. CLASON                          )
                                           )
                                           )
                  Defendant.               )
__________________________________________ )

                JUDGMENT AS TO DEFENDANT MATTHEW O. CLASON

       The Securities and Exchange Commission having filed a Complaint, and Matthew O.

Clason (“Defendant”) having entered a general appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Judgment; waived

findings of fact and conclusions of law; and waived any right to appeal from this Judgment:

                                                 I.

       1.       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Sections 206(1) and

206(2) of the Investment Advisers Act of 1940 (the “Advisers Act”) [15 U.S.C. § 80b-6(4)] by

using the mails or any means or instrumentality of interstate commerce as an investment adviser:

       (1) to employ any device, scheme, or artifice to defraud a client or prospective client; or

       (2) to engage in any transaction, practice, or course of business which operates as a fraud

       or deceit upon a client or prospective client.




                                                 1
         Case 3:20-cv-01279-MPS Document 51 Filed 06/03/21 Page 2 of 3




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       Upon motion of the Commission, the Court shall determine whether it is appropriate to

order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 209(e) of the

Advisers Act [15 U.S.C. §80b-9(e)] and, if so, the amount(s) of the disgorgement and/or civil

penalty. If disgorgement is ordered, Defendant shall pay prejudgment interest thereon,

calculated from January 1, 2018, based on the rate of interest used by the Internal Revenue

Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In

connection with the Commission’s motion for disgorgement and/or civil penalties, and at any

hearing held on such a motion: (a) Defendant will be precluded from arguing that he did not

violate the federal securities laws as alleged in the Complaint; (b) Defendant may not challenge

the validity of the Consent or this Judgment; (c) solely for the purposes of such motion, the

allegations of the Complaint shall be accepted as and deemed true by the Court; and (d) the

Court may determine the issues raised in the motion on the basis of affidavits, declarations,

excerpts of sworn deposition or investigative testimony, and documentary evidence, without

regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil

penalties, the parties may take discovery, including discovery from appropriate non-parties.

                                                III.




                                                 2
         Case 3:20-cv-01279-MPS Document 51 Filed 06/03/21 Page 3 of 3




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant’s Consent

is incorporated herein with the same force and effect as if fully set forth herein, and that

Defendant shall comply with all of the undertakings and agreements set forth therein.

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




Dated: June 3, 2021 at Hartford, Connecticut           ____________/s/___________
                                                       MICHAEL P. SHEA, U.S.D.J.




                                                  3
